Baldwin, J.
delivered the opinion of the Court—Cope, J. and Field, C. J. concurring.
In this case the Court allowed the defendant, Smith, Appellant, to file a several plea of the statute of limitations, he having before filed a joint plea with the other defendant, Barber, which was held not to be good in favor of Barber. The amendment was made on the trial, and after this plea was held bad as to Barber. This appeal questions the propriety of this action of the Court. But we think we cannot revise this ruling of the District Court. Amendments are very much matters of discretion, and unless a gross abuse of that discretion be shown, we cannot revise the action of the Judge who tries the cause. We see no such abuse in this case.
Judgment affirmed.